 CRAIG-BOTETOURT ELECTRIC COOPERATIVE355to engage in concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any and all such activities.NACHMAN CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement upon ap-plication in accordance with the Selective Service Act after discharge from theArmed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office, MidlandBuilding, 176 West Adams Street,Chicago,Illinois,Telephone No. Central 6-9660,if they have any question concerning this notice or compliance with its provisions.Craig-Botetourt Electric CooperativeandInternational Brother-hood of Electrical Workers, AFL-CIO.Case No. 5-CA-0330.September 3, 1963DECISION AND ORDEROn May 8, 1963, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the Inter-mediate Report, and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report and the entire record in the case, including theexceptions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the followingmodifications :The complaint alleged, and the Trial Examiner found, that the Re-spondent violated Section 8 (a) (3) and (1) of the Act by (1) the dis-criminatory layoff on June 19, 1962, of its "line" crew, and (2) thediscriminatory layoff on December 7, 1962, of employee Donald Cald-well.We agree with the Trial Examiner that these layoffs were fordiscriminatory reasons and that by this conduct the Respondentviolated Section 8 (a) (3) and (1) of the Act.144 NLRB No. 33.727-083-64--vol.144-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The layoff of the "line" crew on June 19:As described more fullyin the Intermediate Report, the Respondent, which is engaged in thegeneration and distribution of electricity, employs approximately23 persons. It maintains two crews : a "right-of-way" crew, which cutsand clears brush, and a "line" crew, which services the electric lines.On May 3,1962,1 shortly after the Union's petition was filed,2 Bowman,Respondent's manager, discharged employee Wallace, a lineman, indi-cating his displeasure at the employees' organizing a union behind hisback.On June 1 Bowman demoted employee Donald Caldwell, anactive union adherent, and told several employees that Caldwell wouldhave kept his job if it had not been for his union activity. On June 19,the day following the Board-directed election,' Bowman laid off theentire line crew, consisting of Lipes, working foreman, Carper, Tripp,R. Caldwell, C. S. Elmore, and Craft.At that time, Bowman statedthat the reason for the layoff was that he could not afford to have line-men cutting brush and that the work was slack. The line crew em-ployees then notified Quinn, the Union's international representative,of the layoff; whereupon Quinn called Bowman and informed himthat in view of the recent election, and the immediacy of the bargainingnegotiations, it was a "rather inopportune time" for the layoff, andhe requested Bowman to put the men back to work. The entire linecrew was returned to work on June 21, and again assigned to cuttingbrush.On June 26 the Union was certified as exclusive bargainingrepresentative of the Respondent's production and maintenance em-ployees.As described more fully in the Intermediate Report, nego-tiations between the Respondent and the Union began on approxi-mately August 17 and concluded on December 11; no agreement wasreached, however.On December 7, the Respondent laid off DonaldCaldwell, the Union's shop steward and the sole employee negotiator,and as described below, on December 8 Elmore, the Respondent'sofficemanager, suggested to another employee that Caldwell had beenlaid, off because of his union activity.We are persuaded, in the circumstances, that the Respondent's lay-off of its line crew on June 19 was not, as urged by the Respondent,dictated by economic considerations, but rather was for union reasonsin violation of Section 8(a) (3) and (1) of the Act.We note at theoutset that the Board-directed election, which the Union won, washeld on June 18, and thaton the following dayand without any warn-ing the Respondent laid off its entire line crew.The Respondent con-tends, however, that the layoff of the line crew was based on economicconsiderations, and that the timing in connection with the electionwas purely coincidental.Thus, the Respondent argues that as ofApril 1962, its construction program had been completed; that the1Unless otherwise indicated,all dates refer to 1962.2The Union's representation petition was filed on April 10, 1962.3The election results showed that 14 ballots were cast for the Union, and none against. CRAIG-BOTETOURT ELECTRIC COOPERATIVE357right-of-way was also in good condition; that maintenance and op-erating costs were running in excess of the approved budgeted ac-count; and that "due to the decreased amount of system improvementwork," the line crew, and perhaps to some extent the right-of-waycrew, was overstaffed.The record, however, does not support thisdefense.We note initially, as did the Trial Examiner, that the Re-spondent's testimony in connection with its economic defense was in-consistent.Thus, the Respondent's economic explanation for the lay-off, namely, that its "right-of-way" was in good condition and the"line" crew was "overstaffed," indicated that there would be a pro-longed layoff.However, the Respondent also testified that the linecrew was not given 2 week's notice or pay instead of notice becausethe layoff was only temporary. Nor does the evidence adduced supportthe Respondent's assertion that there was an economic basis for a layoffof the entire line crew.On the contrary, the record establishes that theRespondent's operations have shown a steady growth in profits overthe years.Thus the Respondent's newsletter for March-April 1962stated that "the year 1961 was the best year financially in the historyof Craig-Botetourt." "We also note from the Craig-Botetourt CoopNews for January-February 1962 that during the 5-year period 1956to 1961, the Respondent's revenues increased from about $192,000 to$280,000, and itsline mileagefrom 745.8 to 786.9.The Coop News con-chided that "these statistics show healthy progress between the years1956 and 1961." In this connection, we deem it particularly significantthat on this occasion the Respondent laid off itsentireline crew of sixemployees, whereas for at least 11 years prior to this proceeding, theRespondent had no occasion to lay off its entire line crew.Finally, webelieve that the fact that only 2 days after the layoff the Respondentreinstated the line crew after a telephone request from the union rep-resentative refutes the Respondent's economic defense. In our opinionif, as the Respondent claims, the layoffs were for valid and compellingeconomic reasons, Respondent would not have reinstated these em-ployees upon the bare request of the union representative, and furtherwithout at least seeking to convince the Union of the merit of its as-serted valid and compelling economic reasons, or unless some changein economic conditions occurred, which has not been shown here.Although the reasons given by the Respondent for the layoff ofits line crew are not entitled to credence, the record does establisha credible explanation in Respondent's union animus.In finding thatthe Respondent had manifested union animus, we rely on Bowman'sstatementto anemployee in connection with Wallace's discharge indi-cating his displeasure at the employees'organizinga union behindhis back;Bowman'sfurtherstatementin connection withthe demo-'This conclusionwas affirmed by the admissionof Bowman,the Respondent'smanager,at the hearing. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of Caldwell that Caldwell would have kept his job if it had notbeen for his union activity; and Elmore's statement to an employeesuggesting that Caldwell was laid off because of his union activity 5We further find that the Respondent's union animusis also evidencedby its conduct in laying off employee Caldwell, which conduct we havefound below was for discriminatoryreasons,in violation of Section8(a) (3), and the Respondent's conduct, more fully described in theIntermediate Report, which the Trial Examiner found, andwe agree,constituted an unlawful refusal to bargain with the Union in violationof Section8 (a) (5) ofthe Act.Accordingly, in view of Respondent's union animus,the timing ofthe layoff, and the lack of support for Respondent's defense basedon asserted economic necessity, we find that the layoff of the linecrew was discriminatory, in violation of Section 8(a) (3) and (1)of the Act.2.The layoff of Donald Caldwwell on December 7:Donald Caldwellwas hired by the Respondent on November 4, 1957, as foreman of theright-of-way crew.In April 1960 he was promoted to the job ofstaking engineer.As noted above, on June 1, 1962, Caldwell, anactive union adherent, was demoted and returned to his old job ofright-of-way foreman, and at the time Bowman told several em-ployees that Caldwell could have retained his engineering job if hehad not joined the Union.Collective-bargaining negotiations be-tween the Respondent and the Union commenced on August 17, andon August 20 the Union notified Respondent that Caldwell had beenselected to represent the employees in bargaining negotiations andhad been appointed shop steward. On November 23 Respondent ad-vised Caldwell by mail that "a reduction in force is being made," andthat he was "scheduled to be laid off December 7." On December 8employee Craft met Troy Elmore, the Respondent's office manager,who duringa discussionof Caldwell's layoff said that "one of thebig onesis gone," and otherwise suggested that Caldwell had beenlaid off because of his union activity.The final negotiatingsessionoccurred on December 11.5While the Respondent's statements in connection with the discharge of Wallace andthe demotion of Caldwell occurred more than 6 months before the filing of the chargeherein, Chairman McCulloch and Member Brown note that the Respondent did not objectto the Trial Examiner relying on such evidence for the purpose of evaluating its conductwithin the 6-month period preceding the filing of the chargesMoreover,since the reasonfor the Respondent's layoff of the line crew was, as already noted, not credible,leavingthe real reasons for such layoff at least partially unexplained by events occurring withinthe 6-month period,they believe that the consideration of such background evidence forthe purpose of explaining the reason for the discharges is warranted here.ParamountCap Manufacturing Company,119 NLRB 785, 787(Members Rodgers and Leedom dis-senting).Member Leedom concurs in the finding that the Respondent laid off the linecrew for discriminatory reasons because,in his view,evidence of Respondent's unionanimus within the 6.month period in connection with the layoff of Caldwell establishesthat such animus continued to exist throughout the relevant period and,therefore, thatthe layoff of the line crew was for discriminatory reasons. SeeDan River Malls, Incorpo-rated,125 NLRB 1006. CRAIG-BOTETOURT ELECTRIC COOPERATIVE359Like the Trial Examiner, we are convinced that Caldwell's layoffwas motivated by antiunion considerations.We base this conclusionon Respondent's union animus; the fact that Caldwell was unionsteward, and the sole employee negotiator; the fact that, as describedmore fully in the Intermediate Report, his layoff occurred at acritical point during the course of bargaining negotiations; and theRespondent's statement intimating that Caldwell was laid off becauseof his union activity.Moreover, the Respondent's contention thatCaldwell was laid off for reasons of "economy" does not withstandscrutiny.In this connection, Bowman, the Respondent's manager,testified that pursuant to a letter from the board of directors he laidoff two employees in July 1962 for reasons of "economy"; that Cald-well's layoff had been under consideration for some time but was de-ferred pending completion of contract negotiations; that followingthe July layoff, a further reduction in personnel was necessary; thatin December there was only a "small operating margin" ; and thatCaldwell, having the least seniority in the crew, was laid off in the"reduction of forces."We find such generalized testimony unper-suasive, particularly in the absence of specific evidence indicating thatCaldwell's layoff was necessitated by economic reasons and in viewof the evidence, discussed above, that the Respondent's business hadbeen expanding at the time of the layoff.We accordingly find on a preponderance of the evidence that thelayoff of Caldwell was occasioned by reason of his union activitiesand hence violated Section 8(a) (3) and (1) of the Act.3.We also find, in agreement with the Trial Examiner, and forthe reasons stated by him,' that on and after August 17 the Respond-ent failed to bargain in good faith with the Union, in violation ofSection 8(a) (5) and (1).ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner with the following modifications :'(1)The phrase "except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosureAct of 1959, shall be deleted from paragraph 1(c)thereof.(2)The phrase "except to the extent that such rights may be af-fected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a) (3) of the6Member Leedom, however,does not rely onRespondent's announcementof its plansto reduce its work forceand if necessarycontract out the work.aThe Commonwealth of Virginia has a right-to-work law. 360DECISIONSOF NATIONAL LABORRELATIONS BOARDAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959," shall be deleted from the third paragraph of theAppendix.(3)The phrase "except to the extent that this right may be af-fected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a) (3) ofthe Act," shall be deleted from the last paragraph of the Appendix.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed on December 14, 1962, and January 16, 1963, the GeneralCounsel of the National Labor Relations Board issued a complaint dated January 23,1963, against Craig-Botetourt Electric Cooperative,herein called the Respondent,alleging that the Respondent had engaged in unfair labor practices affecting com-merce within the meaning of Section 8(a) (1), (3), and (5)and Section 2(6) and (7)of the National Labor Relations Act, as amended,herein called the Act.The Re-spondent filed an answer on or about February 4, 1963, in which it admitted thejurisdictional allegations of the complaint but denied the commission of any unfairlabor practices.A hearing was held before Trial Examiner John H.Eadie at Roanoke,Virginia,from March 19 to 21,1963, inclusive.At the close of the General Counsel's casethe Respondent moved to dismiss those allegations of the complaint which allege aviolation of Section 8(a)(5) of the Act.Ruling was reserved.The Respondentrenewed its motion to dismiss at the close of the whole case.Ruling again wasreserved.The motion to dismiss is disposed of as hereinafter indicated.TheGeneral Counsel and the Respondent presented oral argument on the record at theclose of the case.Both from the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Virginia corporation,with its principal place of business atNew Castle,Virginia,where it is engaged in the generation and distribution ofelectricity.During a representative period of 12 months,the Respondent,in the course andconduct of its business operations,derived gross revenues in excess of $250,000 andpurchased goods and materials of substantial value from points and places outsidethe Commonwealth of Virginia.The complaint alleges, the Respondent's answer admits, and the Trial Examinerfinds that the Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers,AFL-CIO,herein called theUnion,isa labor organization which admits to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. BackgroundHarry Bowman and Troy Elmore are the Respondent's manager and office man-ager, respectively.During 1962, the Respondent employed approximately 23 persons,including Bowman and Elmore.Of this number approximately 16 were productionand maintenance employees.The Respondent had about 800 miles of line, ofwhich about 200 miles were in wooded sections.It had a line crew and a right-of-waycrew, each of which had a working foreman.'The right-of-way crew cut andcleared brush.When there was no linework,the line crew also cut brush.A line-man is paid approximately $2.30 per hour.An employee in the right-of-way crew1The parties agree and the evidence shows that these foremen were not supervisoryemployees within the meaning of the Act. CRAIG-BOTETOURT ELECTRIC COOPERATIVE361receives about $1.50 per hour.For about 11 years prior to the times mentionedherein, no employees had been laid off.A petition was filed by the Union in Case No. 5-RC-3792 on April 10, 1962.On May 3, 1962, the parties entered into an agreement for a consent election.Anelection was conducted by the Board on June 18, 1962. The result was 14 ballotscast for the Union and none against.The Board certified the Union as the bargain-ing representative of the employees in an appropriate unit on June 26, 1962.Thefirstmeeting between negotiators of the Union and the Respondent was held on orabout August 17, 1962.B.The layoff on June 19,1962,and events prior theretoRobert Wallace, Jr., was hired by the Respondent on September 1, 1960.OnMay 3, 1962, he and employee Osbourne Damewood,a linemaintenance serviceman,were called to Bowman's office. Bowman asked Damewood about Wallace's work.Damewood replied that Wallace "wasn't climbing too much."When asked byBowman, Wallace admitted that he had not climbed a pole for 1 or 2 months. Bow-man then asked them to read and sign a statement,2 telling them that it was for the"records" of Charles Quinn, an international representative of the Union.AfterWallace and Damewood signed the statement, Bowman told Wallace that he wasdischarged.He stated that since the employees "had gone behind his back andorganized a union" he had "to cut down on manpower and expenses to a minimum."Bowman also said that he had to protect his job, as he was getting too old to startlooking for another one; that he did not like to discharge anyone; and that since hislawyer had told him that "from now on out he'll have to be a regular son of ahe guessed that he would "have to act like one."AfterWallace left, Bowman toldDamewood that he would get him another helper.On November 4, 1957, Donald M. Caldwell was hired by the Respondent as theforeman of the right-of-way crew at the rate of $1.50 per hour.During April 1960,Caldwell was promoted to the job of staking engineer.About December 1, 1960, hereceiveda raiseof 11 cents per hour.At the time Bowman told him that he deservedthe raise and was glad that he could give it to him.On June 1, 1962, Bowman told Caldwell that he had "so much work" that he hadto hire a "professional man"; that for this reason he had hired John Max Hancockto take over Caldwell's job; and thatsincethey were "exercising seniority," he(Caldwell) could go back to his old job as right-of-way foreman.When Caldwellasked him if his work had been satisfactory, Bowman replied that he did not wantto discuss it.Caldwell replaced Robert Hancock 3 as right-of-way foreman.Hancock returnedto his old job as truckdriver, replacing Arnold Helems.Charles Elmore, althoughhaving greater seniority than Helems, elected to return to his old job as groundmanon the line crew in order that Helems could get back as a laborer on the right-of-waycrew.At the time Bowman told Hancock, Helems, and Elmore that he had to havea "professional man" to help himsincetheRespondent had "so much work todo"; thatsincehe did not know "what kind of pay scale the union would have," therewould not be any cutback in wages "for the time being"; and that Caldwell couldhave keptthe engineeringjob if he had not joined the Union.42 The statement contained the following:Robert Morris Wallace Junior was employed September first nineteen sixty as apower distribution line servicemanSuch training and work to include the installa-tion of transformers, service meters, to repair overhead lines, and other duties per-taining to power lines with specific duties and line of work.Climbing tools andequipment were purchased by Wallace.Following his employment periodic reportsfrom 0 0. Damewood were received by the managementAll the reports were un-satisfactory.They stated Wallace was making no progress on climbing, training, andslow process on other lines.On several occasions Wallace was in the manager'soffice and at this time he was warned that further future employment was dependenton his learning to climb.During the approximate last 4 months Wallace had notused his climbers.sThe record discloses that Hancock had more seniority than CaldwellThe above statements of Bowman stand uncontradicted in the recordAlthough itappears that the Respondent did not contend in the representation matter that Caldwellshould be excluded from the appropriate unit, Bowman testified to the effect that Caldwellwas a trainee for the job as staking engineer or as assistant to him, such job to besupervisory or part of management. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDAs stated above the election was held on June 18, 1962.Deal Lipes was foremanof the line crew.The crew included Norman Carper, Charles Elmore, Frank Craft,John Tripp, and Russell Caldwell.At the start of work on June 19, Bowman laidoff the entire crew.Concerning the conversation with Bowman at the time, Lipestestified credibly and without contradiction as follows:The first thing he said when he stepped up to us was, "I think too much ofyou fellows to fire you," and he says, "but I've got to lay you off, there's nothingto do. I can't have linemen cutting brush.We've lost several thousand dollarson you all cutting brush.The work is slack and there's not anything to do."I asked him what if he had a major breakdown,did he expect us to be around,and he said no, he didn't expect us to be around.And I said to the crew thatwe'd just as well go, and he said yes, you're free to go, you can leave the county,you can leave the State, you can leave the United States.The employees called Quinn and told him that they had been laid off. Quinn advisedthem to report to work the following morning.On June 20 the employees went tothe Respondent's office and asked Bowman if there was any work for them.Hereplied that he had "nothing" for them to do, and asked them who had told them toreport for work.Lipes replied that Quinn had told them to report.The employees again called Quinn and informed him that they had been sent home.He advised them to report for work the following morning.Quinn then calledBowman.He asked Bowman, "Just what is the problem down there?"Bowmanreplied, "Well,we've been doing brush cutting and tree trimming work with thecrews and we are just going to discontinue doing it." Quinn told Bowman that it was"a rather inopportune time" for the layoff since the election had just been held;and that in his opinion the layoff was an unfair labor practice and would impair theatmosphere for the negotiations.When Bowman asked Quinn what he wanted himto do, the latter urged him to"put those men back to work."Bowman agreed toreturn the crew to work the following morning.Bowman called Lipes about 4 p.m. on June 20 and told him that the line crewshould report for work on June 21 as he had"some right of way that was in badshape and needed to be widened."The employees returned to work on June 21 andwere assigned to cutting brush,the same work they were performing before thelayoff.The Respondent contends that the line crew was laid off on June 19 for economicreasons.In this connection,Bowman testified to the effect that: as of April 1962,the construction program had been completed; "the right of way was also in goodcondition"; "particularly in May ..our costs on maintenance and operations, whichitems include the right-of-way work,were running in excess of the approved budgetedaccount"; and"due to the decreased amount of system improvement work" the linecrew and"perhaps to some extent"the right-of-way crew were "overstaffed."Hetestified that this situation was discussedby theRespondent's board of directors withTherman Britt,the Respondent's attorney at the time,who advised"not to lay off any-one until after the vote was taken";and that the line crew was laid off immediatelyafter the election"because it had been recognized as being necessary and was delayedat our attorney's advice."The above testimony of Bowman indicates that the Respondent contemplated anindefinite or prolonged layoff of the line crew. This conclusion agrees with Bowman'sstatement to the employees when he laid them off on June 19.However,when askedwhy the employees did not receive the customary"two weeks notice or pay in placeof notice," 5Bowman testified"because they definitely understood at the time thatitwas temporary and they would not be laid off for a prolonged period."From all of the above I am convinced and find that the Respondent on June 19,1962, laid off Deal A. Lipes, Norman Carper, John R. Tripp, Russell Caldwell, C. S.Elmore, and Frank Craft because of their membership in and activities on behalf ofthe Union, thereby violating Section 8(a) (3) and (1) of the Act.C. The layoff of Donald M. CaldwellCaldwell's demotion on June 1, 1962, from staking engineer to foreman of theright-of-way crew has been related and found above.By letter dated August 20,1962, the Union notified George V. Gardner, the Respondent's attorney, to the effectthat the employees had elected Caldwell to represent them during the bargaining6As will be found hereinafter, Donald Caldwell received such notice when he was laidoff on December 7, 1962. CRAIG-BOTETOURT ELECTRIC COOPERATIVE363negotiations.Also by letter dated August 20, 1962, the Union notified Bowmanthat Caldwell had been appointed as the Union's shop steward.On November 23, 1962, while Caldwell was on vacation, he received through themail a notice from the Respondent, stating that "a reduction in forces is being made"and that he was scheduled to be laid off on December 7. From that time until his lastday of work on December 7, no one representing management spoke to Caldwellabout his layoffsOn December 8, 1962, employee Marvin Craft met Troy Elmore at the EssoServicenter in New Castle.Elmore invited Craft into his automobile, stating thathe wanted to talk to him.7 Concerning the conversation, Craft testified credibly andwithout contradiction as follows:... We started out and he said he'd had a Lions Club meeting the night before... He said some member had got on him about the way he was treatingemployees, the way they had been treated out there, and he said it hurthim, it hurt his feelings pretty bad, and he went on to tell me, he said he'd keptout of this union business, he wasn't saying too much about it.He said he'dhelped out on two occasions, helped in negotiations ..He said he wasn'tgoing to get into it because he would just get into trouble if he got out of line.He went on to tell me, he said he guessed I knew we were getting rid of DonaldCaldwell and said yeah, I'd heard that . . . one of the big ones is gone, that'swhat he said . . . Next I said, well, Troy if that's what you think maybe you'reright.And he starts out and says, well, let's put it this way. "If there's an appleorchard out there and a hornet's nest in it and a bunch of men is going to workaround there, some of the men throw rocks at that nest and get them stirred upyou won't work there, will you?" and I said I guessed not.He said that's thesame principle as our Coop. It's just like a big hornet's nest, and the men's gotit stirred up and if you throw rocks, you just put it between the lines and you canfigure it out.P.W. Stoutamire, president of the Respondent's board of directors, testified that theBoard discussed the layoffs in 1962, including that of Caldwell; that the layoffs weredecided upon for reasons of "economy"; and that in this connection he wrote a letter,dated July 12, 1962, to Bowman.8Bowman testified in substance that: as a result of Stoutamire's letter he laid offtwo employees "within the next few days"; 9 Donald Caldwell's layoff had beenconsidered "sometime previously" but action thereon had been deferred in the hope"that contract negotiations would be completed and it could be done following thecontract"; (following the July layoffs) "we felt that we still had to make a furthercut in operating personnel"; "at the close of December we had a small operatingmargin....Compared to the amount of business we were doing, it was just abouta break even proposition"; Donald Caldwell was laid off "on the reduction of forces"and not discharged; and Caldwell had the least seniority in the crew.As in the case of the line crew, the Respondent's economic defense is not credited.The evidence shows that there was a steady growth over the years in the Respondent'splant and business.For example, for the year 1956 its revenue from "energy bills"was $192,277.20 with 745.8 miles of line, and for 1961 its revenue was $280,021.696 Glenn McKinnon, an international representative of the Union, testified credibly thatwhen the Union learned of Caldwell's impending termination, it proposed during a meet-ingwith the Respondent that Caldwell "be kept on the payroll at least until thenegotiating sessions were concluded" ; and the Respondent rejected the proposal.7 The record indicates that both Craft and Elmore were members of the Lions ClubThe letter reads as follows:I have reviewed the Operating Report and Financial Statement for June, 1962.It is noted that under maintenace $3,948 00 was expended, which is $1,544.00 inexcess of the approved budget.Also, that operating expenses for the year to datetotal $3,354 00 more thanthe approved budget.You are requested to take steps at once to correct this situation and report onprogress at the July Board meeting.At the June meeting, you reported that becauseof the small amount of line construction which could be scheduled, principally dueto prior completion of major system improvements, the line crew would have to workon brush cutting or have working hours reduced. Please report on the amount of timethe line crewis on brushcutting and the wage rate for crew members when on thattype of work.O The evidence discloses that Russell Caldwell was laid off on July 13 and that ArnoldHelems was discharged on the same date. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDwith 786.9 miles of line.Bowman himself testified that 1961 was the best yearfinancially in the history of the Respondent.'°Accordingly, and in view of the statements of Bowman and Elmore to employees,I find that by laying off Donald Caldwell on December 7, 1962, the Respondentviolated Section 8(a)(3) and (1) of the Act.D. The refusal to bargainAs stated above, the first bargaining session between the Respondent and theUnion was held on August 17, 1962.The final meeting was held on or aboutDecember 11.Gardner was the Respondent's chief spokesman at the meetings.Atthe start of the negotiations the Union submitted a proposed contract.The Respond-ent agreed to a number of the Union's proposals, which for the most part involvedlittleor no "cost" to the Respondent.A meeting was held on November 7, at which all the employees in the bargainingunit were present.Bowman, Elmore, and Stoutamire represented the Respondentat the meeting; Gardner was absent.The employees had been invited to attend bythe Respondent.The Respondent informed McKinnon "in advance" of the meetingof its intention to invite the employees, and McKinnon did not object.Elmoreinformed the Union's representatives that the Respondent was considering a newgroup accident and health policy, with increased benefits and costs,ll and that hedid not know if the Respondent would or could pay the increased costs.McKinnonstated that if the Respondent decided against paying the increased costs, then theUnion wanted to have it arranged so that the employees could pay for it"individually "Another meeting was held on November 8 in Gardner's office.At this meetingMcKinnon raised the question as to why the Respondent had invited all the em-ployees to attend the meeting held on November 7.Gardner informed him that "itwas in order for [the employees] to get adequate information concerning negotia-tions " 12When the subject of wages arose, Gardner stated that the Respondent didnot have "anything to offer ... in the way of a raise."McKinnon told Gardnerthat "when all the other items had been agreed upon excluding wages," then theycould "go back over the contract" and eliminate some of the "cost items" and "applysome of it on some increase in wages."At a meeting of the Respondent's board of directors held on November 24, 1962,itwas decided to take out the new group accident and health policy with "the totalcost of the increase" to be paid by the Respondent, and that such insurance was "tobe in lieu of any general wage increase."The Board "suggested" to Bowman thathe "discuss this insurance in fringe benefits with the employees," noting "that itwould take a wage increase considerably larger than the cost of the insurance to givethe employee equivalent insurance purchasing power because of his payroll taxdeductions." 13By a memorandum dated December 5, 1962, Bowman notified all employees thatthe new group accident and health insurance was to become effective January 1,1963.He explained the increased benefits and stated, "The Board is placing thisfine insurance in the hands of each employee in lieu of a wage increase January 1believing the insurance more beneficial than any small adjustment that couldpossibly be made."The final meeting between the Respondent and the Union was held on Decem-ber 11.The Respondent rejected the Union's proposed subcontracting clause.Gardner stated that the Respondent was going to continue to reduce its labor force"In its newsletter for March and April 1962, the Respondent informed its members,"The year 1961 was the best year financially in the history of Craig-Botetourt "11The record discloses that the Respondent prior to the above time had a group insurancepolicy covering the employees without cost to them, and indicates that the Union hadwithdrawn its original insurance proposal and had stated that it was satisfied with the"existing" insurance planThe Respondent's board of directors met on October 27, 1962,in order to "pass on converting the group hospitalization insurance to a new plan in viewof the major increase going into effect January 1 on the present plan " Action was de-ferred by the Board with "the thought that action should be delayed until the next meet-ing and that perhaps by that time contract negotiations would be completed."1=McKinnon's testimony indicates that be questioned the Respondent in this connectionbecause he "originally misunderstood Mister Gardner or someone" to have said that theRespondent wanted the employees "to get accurate information "11There is no evidence in the case that Bowman informed either the employees or theUnion of the Board's actionDonald Caldwell testified without contradiction that afterthemeeting of November 7 "we never heard another thing about the insurance." CRAIG-BOTETOURT ELECTRIC COOPERATIVE365"and, if necessary, to contract out the work."He gave the Union the Respondent's"final offer," which was "oral" and did not provide for any increase in wages. Itwas rejected by the Union.The complaint alleges that the Respondent negotiated with the Union in badfaith "by, among other acts, inviting all members of the collective bargaining unitto attend contract negotiationsessions,unilaterally granting and announcing tomembers of the collective-bargaining unit an increase in medical and hospitalinsurance benefits, and discharging a representative of the union who participated incollective-bargaining negotiations."Since it has been found above that the Respondent gave McKinnon, the Union'schief negotiator, advance notice of its intention to invite all employees to themeeting of November 7, and that he did not object, I do not agree with the GeneralCounsel's contentions in this respect.Otherwise, I believe that the evidence, asidefrom the statements of Bowman and Elmore to employees, clearly shows that theRespondent, although it complied with the purely formal requirements of collectivebargaining by meeting with the Union and discussing contract proposals, was attempt-ing to undermine the certified bargaining representative and was not bargaining ingood faith.The Respondent laid off Caldwell, the leading adherent of the Unionand one of its negotiators.About the same time as Caldwell's layoff, the Respond-ent unilaterally granted increased insurance benefits.Standing alone, this was atechnical violation of Section 8(a) (5) of the Act. But the Respondent made a pointof informing the employees that such insurance was "in lieu of a wage increaseJanuary 1 believing the insurance more beneficial than any small adjustment thatcould possibly be made."This conduct occurred less than a month after GardnertoldMcKinnon that the Respondent had nothing to offer in the way of a wageincrease.McKinnon made it clear to Gardner at the time that "some increase inwages" was one of the main issues and stated that the Union was willing to bargainon the issue later by eliminating some of the "cost items" upon which tentativeagreement had been or could be reached, such as insurance.14This statement byMcKinnon indicated that it was possible for the parties to reach agreement on acontract.Instead of exploring the possibility, the Respondent not only engaged inthe conduct discussed above, but also at the final meeting on December 11 informedthe Union that it planned to continue to lay off employees and if necessary to contractout the work.With Caldwell's layoff on December 7 in mind, I conclude that theRespondent's action was calculated to make it impossible for the Union to reachagreement and indicates that the Respondent had no intention of entering into acontract.Accordingly, I find that on and after August 17, 1962, the Respondent refusedto bargain collectively in good faith with the Union in violation of Section 8(a)(5)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with Respondent's operation described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Having found thatthe Repsondent has refused to bargain with the Union in violation of Section 8(a) (5)and (1) of the Act, I will recommend that the Respondent be ordered to bargainwith the Union upon request as the exclusive representative of all its employees inthe appropriate unit concerning rates of pay, wages, hours,and other terms andconditions of employment, and if an understanding is reached, embody such under-standing in a signed agreement.It has been found that the Respondent on June 19 and 20, 1962, laid off Deal A.Lipes,Norman Carper, John R. Tripp, Russell Caldwell, C. S. Elmore, and FrankCraft, and on December 7, 1962, laid off Donald M. Caldwell. Accordingly, it will14It is true that the Respondent at the meeting of November 7 informed the Union'srepresentatives that it was considering new insurance.However, no agreement on theissue was reached by the parties at the time and it was not discussed thereafter. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe recommendedthat theRespondent offerDonald M. Caldwellimmediate and full re-instatementto his former or substantiallyequivalent positionwithoutprejudice to hisseniority or other rights or privileges, and make him andthe employees named abovewhole forany loss ofpay suffered by reason of thediscrimination by payment to eachof them of a sum of money equal to thatwhich he wouldhave earned as wages fromthe date of the discrimination to the date of reinstatement,less his net earnings duringsuch period in accordance with the formula prescribed in F.W. Woolworth Company,90 NLRB289, togetherwithinterest on such sum, such interest to be computed in ac-cordance withthe formulaprescribed by theBoard inIsis Plumbing&Heating Co.,138 NLRB 716.Upon the basisof the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.TheRespondent is engaged in commercewithin themeaning ofthe Act.2.The Unionisa labor organization within the meaning of Section2(5) of theAct.3. By interferingwith,restraining,and coercing its employees in the exercise of therights guaranteed in Section7 of the Act,the Respondent has engaged in unfairlaborpractices within the meaning of Section 8 (a) (1) ofthe Act.4. By discriminating with respect to the hire and tenure of employment of its em-ployees, thereby discouraging membership in theUnion,the Respondent has engagedin unfair labor practices within the meanng of Section 8 (a) (3) of the Act.5.All productionand maintenance employeesemployed by theRespondent, in-cluding working foremen,but excluding office clerical employees,watchmen,guards,and supervisory employees as defined in theAct, constitute an appropriateunit withinthe meaning of Section9 (b) of the Act.6.TheUnion has been at all times on and after June 18, 1962,the exclusiverepresentative of all employees in the aforesaid appropriate unit for the purposesof collective bargaining within the meaning of Section 9(a) of the Act.7By refusingat all times onand after about August 17, 1962,to bargain collec-tively with the Unionas the exclusive representative of its employees in the afore-stated appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practiceswithin the meaning of Section8(a) (5) of the Act.8. The aforesaid unfair labor practices are unfair labor practices affecting commercewithin themeaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case,I recommend that Craig-Botetourt Electric Coopera-tive,New Castle,Virginia,itsofficers,agents, successors,and assigns,shallbeordered to:1.Cease and desist from:(a)Discouraging membership in International Brotherhood of Electrical Workers,AFL-CIO,or any other labor organization of its employees,by discriminatorily lay-ing off or failing and refusing to reinstate any of its employeesor bydiscriminatingin any other manner in regard to their hire and tenure of employment or any termor condition of employment.(b)Refusing to bargain collectively with respect to rates of pay, wages,hours ofemployment,and other terms and conditions of employment with the above-namedlabor organization as the exclusive representative of its employees in the appropriateunit found above.(c) In any other manner interfering with,restraining, or coercing its employees inthe exercise of the right to self-organization,to form labor organizations, to joinor assist the above-named labor organization or any other labor organization, tobargain collectively through representatives of their own choosing,and to engagein other concerted activities for the purpose of collective bargaining or other mutualaid or protection,or to refrain from any or all such activities,except to the extentthat such rights may be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request bargain collectively with the above-named labor organization asthe exclusive representative of the employees in the above-described appropriate unit CRAIG-BOTETOURT ELECTRIC COOPERATIVE367with respect to rates of pay, wages, hours of work, and other terms and conditionsof employment, and embody in a signed agreement any understanding reached.(b)Offer Donald M. Caldwell immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or other rightsor privileges, and make him and Deal A. Lipes, Norman Carper John R. Tripp,Russell Caldwell, C. S. Elmore, and Frank Craft whole in the manner set forth inthe section of the Intermediate Report entitled "The Remedy."(c) Preserve and, upon request, make available to the National Labor RelationsBoard or its agents for examination and copying all records necessary for the deter-mination of the amount of backpay due under these recommendations.(d) Post at its plant in New Castle, Virginia, copies of the attached notice marked"Appendix." 15Copies of said notice, to be furnished by the Regional Director forthe Fifth Region, shall, after being duly signed by the Respondent or its authorizedrepresentative, be posted by Respondent immediately upon receipt thereof and main-tained by it for a period of 60 days thereafter in conspicuous places including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken to insure that said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Fifth Region, in writing, within 20 daysfrom the date of the receipt of this Intermediate Report, what steps it has taken tocomply herewith.16151n the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."16 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in International Brotherhood of Elec-tricalWorkers, AFL-CIO, or any other labor organization of our employeesby discriminating in regard to their hire or tenure of employment, or any termor condition of employment.WE WILL, upon request, bargain collectively with the above-named labororganization as the exclusive bargaining representative of all employees in theappropriate unit with respect to rates of pay, wages, hours of employment, andother conditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist International Brotherhood of Electrical Workers,AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activities for thepurposes of collective bargaining or mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL offer to Donald M. Caldwell immediate and full reinstatement tohis former or substantially equivalent position, without prejudice to his seniorityor other rights and privileges, and make him and the following employees wholefor any loss of pay suffered as a result of the discrimination against them:Deal A. LipesJohn R. TrippC. S. ElmoreNorman CarperRussell CaldwellFrank CraftAll our employees are free to become, remain, or refrain from becoming or re-maining, members of any labor organization except to the extent that this right may 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe affected by an agreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8(a) (3) of the Act.CRAIG-BOTETOURT ELECTRIC COOPERATIVE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE:We will notify the above-named employees if presently serving in theArmed Forcesof the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office, SixthFloor, 707 North CalvertStreet,Baltimore,Maryland,Telephone No. 752-8460,Extension 2100, if they have any question concerning this notice or compliance with -itsprovisions.Aerojet-General CorporationandUnited Missile and AerospaceTechnicians,Petitioner.Case No. 20-RC-5?44.September 3,1963DECISION ON REVIEW AND ORDEROn January 9, 1963, the Regional Director for the Twentieth Re-gion issued a Decision and Direction of Election in the above-entitledproceeding.Thereafter, the International Association of Machinists,AFL-CIO, and its Local Lodge 946, herein called the Intervenors orIAM, filed with the Board, in accordance with Section 102.67 of theBoard's Rules and Regulations, Series 8, as amended, a timely requestfor review on the ground,inter alia,that a substantial question of lawor policy was presented here as to whether an election in this caseshould be barred because of the Government's intervention incollective-bargaining negotiations between the Employer and IAM,the recognized bargaining agent.'The Board, by telegraphic orderdated January 30, 1963, granted the request for review and stayed theelection.The Board has considered the entire record 2 in this case and makesthe following findings :The Employer is a prime contractor of the U.S. Air Force for thedevelopment and production of missiles and rockets. IAM was firstcertified by the Board in a production and maintenance unit at theEmployer's original plant in Pasadena in 1944. Since that time theunit has been enlarged pursuant to agreement by the parties or on3As an additionalground forreview IAMcontendedthat Petitionerwas not a labororganization within the meaningof the Act,because it allegedly is merely a "paper corpora-tion" and lacks the indicia of a labor organization sound in certain sectionsof the Labor-Management Reporting and Disclosure Act of 1959.For the reasons noted inAlto PlasticManufacturing Corporation,136 NLRB 850, 854;andHamiltonBrothers Inc.,133 NLRB868, 872, weagree with the Regional Director that these contentions lack merit.2We denythe Petitioner's request for oral argument because, in our opinion,the recordand briefs adequately set forth the positions of the parties.144 NLRB No. 42.